Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Response to Arguments
Applicant’s arguments, see Remarks, pages 7-8, filed December 29, 2020, with respect to claims 1-4 and 11-15 have been fully considered and are persuasive.  The rejection of claims 1-4 and 11-15 has been withdrawn. 




Allowable Subject Matter

Claims 1-4 and 11-15 are allowed.

The following is an examiner’s statement of reasons for allowance: 
            
With regards to independent claim 1, the closest prior art of US Patent Application Publication Pub. No. US 20160086144 to Kishida discloses an information processing apparatus, comprising (paragraph 19-20; public print server 50 (information processing apparatus)):
       a registration unit that registers an image (limitation interpreted under 35 U.S.C. 112(f) as the processor; paragraph 15, 20; controller of server 50 registers image) that is to be output (paragraph 52, 59-60; public job ID associated with print job (image) registered in server 50; when server 50 receives the job contents in S4, it registers the print data with the public print database);
       an identifying unit that identifies (limitation interpreted under 35 U.S.C. 112(f) as the processor: paragraph 15, 20; controller of server 50 identifies billing information) a billing destination when the image which the instruction to issue the identification information is provided for is output (paragraph 29, 59-60; server 50 identifies the billing department information from the received content in step S4; billing for printing of the files); and
       an issuing unit that issues the identification information (limitation interpreted under 35 U.S.C. 112(f) as the processor: controller of server 50 identifies billing information), associated with the billing destination identified by the identifying unit, for the image (paragraph 54-56, 60; reservation number generator 502 issues reservation number (identification information) that is associated with billing department information identified in step S4 and associated in the public print database).

          



     JP 2016146137 to Kishida discloses a receiving unit that receives (limitation interpreted under 35 U.S.C. 112(f) as the processor; see paragraph 108-109; CPU for controlling receiving) an instruction to issue identification information identifying the image that is registered by the registration unit; the image being the image which the receiving unit has received the instruction to issue the identification information for (paragraph 77-78; use reservation request is received by reservation acceptance processing unit 82 as an instruction to issue reservation ID for document image stored (registered) with the document registration accepting unit 86 in the job table 84);
          wherein the identifying unit identifies the billing destination that is used to bill a group of a user who is authenticated when the image registered by the registration unit is viewed, as a billing destination when the image which the instruction to issue the identification information is provided for is output (paragraph 33, 59, 75-77, 83; following user authentication of a user of a department group, document list registered in management system is displayed (viewing of image) and use reservation request is submitted including charging destination which is identified by processing unit 82; charge request submitted by unit 96).





       With regards to independent claim 14, see above Statement on Reasons for Allowance for claim 1 since claim 14 discloses limitations similar to claim 1. 

        With regards to independent claim 15, see above Statement on Reasons for Allowance for claim 1 since claim 15 discloses limitations similar to claim 1. 


        In addition to the teachings of the claims 1, 14-15 as a whole, the closest prior art of record failed to teach or suggest, 
        “if a user belonging to a same group has provided the instruction to issue the identification information for a same image, the issuing unit issues same identification information”

         Therefore, claims 2-4 and 11-13 are allowable for depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  











Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        


04/02/2021